 1   DYKEMA GOSSETT LLP
     James P. Feeney (219045)
 2   jfeeney@dykema.com
 3   Fred J. Fresard (pro hac vice)
     Dommond E. Lonnie (142662)
 4   Krista Lenart (pro hac vice)
     Klenart@dykema.com
 5   Brittany J. Mouzourakis (pro hac vice)
     Bmouzourakis@dykema.com
 6   dlonnie@dykema.com
 7   Abirami Gnanadesigan (263375)
     agnanadesigan@dykema.com
 8   333 South Grand Avenue
     Suite 2100
 9   Los Angeles, CA 90071
     Telephone: (213) 457-1800
10
     Facsimile: (213) 457-1850
11   Attorneys for Defendant FCA US LLC

12
                                  UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14
     SHAWN ALGER as an individual and on                   Case No.: 2:18-cv-00360-MCE-EFB
15
     behalf of all others similarly situated,
16                                                         STIPULATION TO EXTEND CLASS
                            Plaintiff,
17                                                         CERTIFICATION BRIEFING
            v.                                             SCHEDULE; ORDER
18
     FCA US LLC f/k/a CHRYSLER GROUP
19
     LLC, a Delaware Corporation, and DOES 1
     through 100, inclusive,                               Assigned to Hon. Morrison C. England, Jr.
20                                                         Courtroom 7, 14th Floor
21                         Defendants.                     Complaint Filed: February 16, 2018

22
23
24          Pursuant to Eastern District of California Local Rules 143 and 144, Plaintiff Shawn Alger
25   (“Plaintiff”) and Defendant FCA US LLC f/k/a Chrysler Group LLC (“Defendant” or “FCA US”)
26   (collectively, the “Parties”), by and through their attorneys of record, hereby stipulate as follows:
27                                             STIPULATION
28         WHEREAS, this case is a putative class action lawsuit wherein Plaintiff alleges that certain

                                                       1
      STIPULATION TO EXTEND BRIEFING SCHEDULE                                     2:18-cv-00360-MCE-EFB
 1   models of vehicles manufactured by Defendant are defective;
 2          WHEREAS, the Parties previously negotiated a schedule for briefing class certification and

 3   completing merits discovery, where Plaintiff’s deadline to file his motion for class certification was
 4   April 30, 2019, Defendant’s deadline to file its opposition was June 30, 2019, and the deadline for
 5   Plaintiff’s reply in support of his motion for class certification was July 30, 2019. The proposed
 6   deadline to complete merits-based discovery was November 30, 2019. These deadlines were set
 7   forth in the Parties’ Stipulation and [Proposed] Order Regarding Class Certification Briefing
 8   Schedule and Close of Merits Discovery, filed on February 27, 2019. (Dkt. No. 46.);
 9          WHEREAS, on March 4, 2019, the Court entered an Order granting the Parties’ proposed
10   schedule on class certification and merits discovery. (Stip. and Order Regarding Class Cert.
11   Briefing Schedule and Close of Merits Disc.) (Dkt. No. 47.)
12          WHEREAS, pursuant to the Court’s Order, Plaintiff filed his motion for class certification
13   and accompanying documents on April 30, 2019.
14         WHEREAS, on or around April 29, 2019, Defendant contacted Plaintiff to request a two-
15   week extension for filing its opposition to Plaintiff’s class certification motion due to a vacation that
16   defense counsel had scheduled for June;
17         WHEREAS, after meeting and conferring, the Parties agreed that Defendant’s deadline to
18   oppose Plaintiff’s class certification motion would be extended by two weeks and that Plaintiff’s
19   deadline to file his reply in support of class certification would also be extended by two weeks.
20         WHEREAS, no previous extensions of time have been sought by the Parties as to the briefing
21   schedule for class certification.
22         NOW, THEREFORE, the undersigned counsel for the Parties, having met and conferred and
23   good cause appearing, stipulate and agree as follows:
24         1.      Defendant’s opposition to Plaintiff’s Motion for Class Certification will be due on or
25                 before July 15, 2019, along with any declarations or reports from experts in support
26                 of same.
27         2.      Plaintiff’s reply in support of his Motion for Class Certification will be due on or
28                 before August 30, 2019.
                                                      2
     STIPULATION TO EXTEND BRIEFING SCHEDULE                                       2:18-cv-00360-MCE-EFB
 1   Dated: June 7, 2019                   Respectfully submitted,
 2                                         KERSHAW, COOK & TALLEY PC
 3
                                           By: /s/ Stuart C. Talley
 4                                         STUART C. TALLEY
                                           WILLIAM A. KERSHAW
 5                                         IAN J. BARLOW
 6                                         Attorneys for Plaintiff and the putative Class
 7   Dated: June 7, 2019             DYKEMA GOSSETT LLP
 8
                                           By: /s/ Fred J. Fresard
 9                                         DOMMOND E. LONNIE
                                           JAMES P. FEENEY
10                                         FRED J. FRESARD (pro hac vice)
                                           BRITTANY J. MOUZOURAKIS (pro hac
11                                         vice)
                                           ABIRAMI GNANADESIGAN
12
                                           Attorneys for Defendant
13                                         FCA US LLC f/k/a/ Chrysler Group LLC
14
15
16
                                      ORDER
17
            IT IS SO ORDERED.
18
     Dated: June 11, 2019
19
20
21
22
23
24
25
26
27
28
                                       3
     STIPULATION TO EXTEND BRIEFING SCHEDULE                      2:18-cv-00360-MCE-EFB
